DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-28, drawn to a process, classified in B01D 53/86.
II. Claims 29-32, drawn to a system, classified in B01D53/34.
III. Claims 33-34, drawn to a process, classified in B01D53/56.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process can be practiced using a different apparatus, such as one that does not incorporate a pre-heater or a recycle flow line to the pre-heater so that the gas acts as a heat exchange medium.
Inventions III and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant it does not require that the N2O decomposition catalyst have an iron-loaded zeolite composition.  The subcombination has separate utility such as it does not require use of heat exchangers or recycle-lines for heat recovery.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used to practice another and materially different process, such as one not used to treat NOx gas from a nitric acid process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Marcus Simon on 12/6/21 a provisional election was made with traverse to prosecute the invention of invention I, claims 16-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 29-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 16-28 are objected to because of the following informalities:  

The term “input tail gas” in Claim 16 and the dependent claims is unclear because it is unclear if this is a tail gas that is being used in a nitric acid process, recycled or discharged.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 requires that the deN2O stage and the deNOx stage are in separate beds.  Claim 26 however states that the deN2O and deNOx stages are carried out concurrently in the same catalytic bed.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 18, 19, 20, 23, 25, 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer (WO 2011/151006), see English translation in (US Pub.: 2018/0264408), and in view of Fetzer (US Pat.: 6056928) and in view of Newman (US Pat.: 3568764).
	As to Claims 16, 17, 18, 19 and 20, Schwefer describes a process for reducing N2O and NOx from off gases by catalytic decomposition (abstract) for use with a nitric acid production process (para. 16).  One example of the process includes use of the system shown in Fig. 3.  Here, a gas stream is fed into 1, which comprises NOx and N2O (18) (para. 105). The stream is then heated to a temperature of 400-650 degrees C (para. 62, 64).  This in-coming gas stream may be heated through the transfer of heat with the treated gas stream using a heat exchanger (para. 63, 64).  More specifically, the gas stream leaving the deN2O stage is cooled by transferring heat with gases that have not yet entered the deN2O stage (para. 64).  This meets the feature of Claim 16 describing that “prior to submission to said abatement stage, said input tail gas is pre-heated to a temperature of at least 400 degrees C” . . . “with at least a portion of said conditioned gas”.  
	The reference does not state that the heat exchange is indirect however.
	After this heating step, the gas stream is passed to the deN2O stage (3) (para. 105).  The deN2O stage includes a catalyst made-up of iron-containing zeolite (para. 105).  Following this deN2O stage, there is a deNOx stage (6) (para. 87).  This is equivalent to the catalytic NOx reduction stage of claim 16.    The deNOx catalyst in this stage can have iron-zeolite (para. 28, 29). 
	As to the temperature of the input tail gas being lower than the conditioned gas, Schwefer teaches that the exhaust gas in the deNOx stage ranges from 180-380 degrees C (para. 77).  Schwefer does not state what the inlet tail gas temperature is however.
	Fetzer teaches a method of removing NOx from a gas stream (title).  The NOx gases are used to make nitric acid (col. 1, lines 1-6).  Fetzer explains that the gas stream, prior to entering the N2O catalyst, the exhaust temperature may be from 300-600 degrees C (col. 3, lines 26-32).  Fetzer explains that the gas inlet temperature can depend on the catalyst (col. 3, lines 33-34).	
	  Schwefer explains above the necessity of heating the inlet tail gas stream (see above).  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the exhaust gas entering the system is lower than the exhaust temperature treated, as taught by Fetzer and Schwefer because Fetzer explains that a temperature of about 300-600 degrees C is known to be an effective temperature to feed into the deN2O catalyst and that the flue entering into the deNOx gas (treated gas) has a temperature of 180-380 degrees C because this range is known to be effective for use in a deNOx flue.
	As to the gas entering the deNOx gas being hotter than the flue entering into the deN2O catalyst, since in some instances, the flue entering the deNOx is higher than the temperature range entering the deN2O flue in the area of 300-380 degrees C in the deNOx stream.  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since in some instances, the deNOx gas stream is hotter than the stream entering the deN2O catalyst, this overlaps the claims.  
	As to the other features of the claim, Schwefer shows two separate catalyst sections (See Fig. 3), which can be considered beds.  The catalyst used in the deNOx stage may be an iron, copper or vanadium material-modified with a zeolite (para. 74).
	As to the heat exchange feature being indirect, Schwefer does not specifically disclose this.
	Newman describes use of an indirect heat exchanger used to exchange heat between two different fluid streams (col. 1, lines 1-3).  The reference explains that a typical application of this type of heat exchanger is a nitric acid process (col. 1, lines 5-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an indirect heat exchanger, as taught by Newman for use in heat exchanging of two fluids in nitric acid production, as taught by Schwefer because this is typical in the processing of nitric acid.

	As to Claim 23, Schwefer teaches that the gas passes to the deN2O reactor first (Fig. 3, 3) followed by the deNOx catalyst (Fig. 3, 6).  

	As to Claim 25, Schwefer teaches that the flue gas may be heated by a heating apparatus, which can be a heat exchanger (para. 62).  Although use of an electric heater or burner is also useable, since the heating means could be just the heat exchanger (since this paragraph describes use of a heating apparatus, which can be just the heat exchanger), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in some embodiments, there may be just a heat exchanger. 

	As to Claim 26, Schwefer teaches that the deN2O stage occurs with an iron-containing zeolite (para. 56).  This catalyst can be considered the deN2O stage and deNOx stage that are carried out concurrently in the same catalytic bed of Claim 26.  In the alternative, Schwefer teaches that the deN2O stage is heat exchanged with a conditioned stream that has already passed through the deN2O stage (and based on Fig. 3 is on the way to the deNOx stage) (para. 64).  Since the operation of both the deN2O and the deNOx may occur at the same time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that treatment of the gas is continuous/concurrent.

	As to Claims 27 and 28, Schwefer teaches that the NOx concentration is 500ppm (para. 98).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer, Fetzer and Newman as applied to claim 16 above, and further in view of Perbandt (US Pub.: 2015/0098881).
Schwefer, Fetzer and Newman do not specifically describe the process that makes the nitric acid prior to obtaining the NOx-containing streams that are processed in the references.
Perbandt explains that their nitric acid plant has an ammonia oxidation section A, followed by an absorption tower for producing nitric acid (para. 52).  Ammonia oxidation produces NOx, NO2 and N2O (para. 15).  From this, exhaust gas containing NOx is processed (para. 24).  These gases contain NOx, N2O and nitrogen (para. 32).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the NOx-containing streams by producing nitric acid by ammonia oxidation, followed by use of an absorption stage to produce NOx and N2O, which can be considered a tail, as taught by Perbandt for use with the tail treatment process of Schwefer, Fetzer and Newman because this process is a known and effective means of obtaining nitric acid to produce a NOx and N2O-containing tail, which Schwefer, Fetzer and Newman describes as requiring further processing.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer, Fetzer and Newman as applied to claim 16 above, and further in view of Perbandt (US Pub.: 2015/0098881) and further in view of Horton (GB 1146292).
Schwefer, Fetzer and Newman do not specifically describe the process that makes the nitric acid prior to obtaining the NOx-containing streams that are processed in the references.
Perbandt explains that their nitric acid plant has an ammonia oxidation section A, followed by an absorption tower for producing nitric acid (para. 52).  Ammonia oxidation produces NOx, NO2 and N2O (para. 15).  From this, exhaust gas containing NOx is processed (para. 24).  These gases contain NOx, N2O and nitrogen (para. 32).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the NOx-containing streams by producing nitric acid by ammonia oxidation, followed by use of an absorption stage to produce NOx and N2O, which can be considered a tail, as taught by Perbandt for use with the tail treatment process of Schwefer, Fetzer and Newman because this process is a known and effective means of obtaining nitric acid to produce a NOx and N2O-containing tail, which Schwefer, Fetzer and Newman describes as requiring further processing.
As to the expansion and power production feature, Horton teaches a process for the manufacture of nitric acid (title) that makes the product by oxidizing ammonia (col. 1, lines 11-13).  The oxidized stream is then absorbed (col. 2, lines 50-55).  Horton explains that some energy can be recovered (pg. 2, col. 1, lines 1-2) by expanding the tail gas through a gas turbine (pg. 2, col. 1, lines 20-25). The NOx-containing tail gas is then fed for use into the absorber 4 (pg. 3, lines 90-93).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the tail gas of Schwefer, Fetzer and Newman to the expansion turbine followed by the absorption column, as taught by Horton because this utilizes both the heat of the tail and the chemical composition of the tail gas.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the tail is fed to the tail treatment process of Schwefer, Fetzer and Newman following entering the absorber because the system of Schwefer includes the tail treatment system after the absorber column.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer, Fetzer and Newman as applied to claim 16 above, and further in view of Degenstein (US Pub.: 2010/0080745).
Degenstein describes a means for processing flue gases (para. 3) that contains NOx (para. 88), which are used to also produce nitric acid (para. 3, 8, 17, 34, 41, 47).  The process uses two beds continuously to produce the product (para. 77, 78).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to promote the process continuously with two beds to produce nitric acid, as taught by Degeinstein for use with Schwefer, Fetzer and Newman because use of dual beds are known and effective ways to produce nitric acid.
 
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Schwefer teaches a bypass of the heating system, but not of the first catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

January 11, 2022